Citation Nr: 9931676	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-35 646	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic dislocation of the left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



REMAND

The veteran served on active duty from January 1961 to 
January 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran dislocated his left shoulder in 1961 during basic 
training.  He has reported that since the first dislocation 
he has suffered more than 20 other dislocations.  The RO has 
assigned a 20 percent rating for the veteran's left shoulder 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5202, 
which contemplates recurrent dislocation of the humerus at 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements.

The veteran has asserted that his service-connected left 
shoulder disability has increased in severity to such an 
extent that it precludes him from securing gainful 
employment.  The Board finds that his claim of increasing 
severity of said disability establishes a well-grounded claim 
for an increased evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).

In May 1993, Dr. Macon found that an MRI showed hypertrophic 
changes involving the left acromioclavicular joint and 
indicated that there was degenerative osteoarthritis of the 
veteran's left acromioclavicular joint.  In October 1993, Dr. 
Brown diagnosed degenerative changes on the undersurface of 
the acromioclavicular joint, left (minor) shoulder.  In 
February 1995 Dr. Masserman indicated that X-ray examination 
revealed some degenerative changes of the acromioclavicular 
joint.  Diagnoses included hypertrophic degenerative changes, 
acromioclavicular joint.  The veteran was afforded an 
orthopedic examination for disability evaluation purposes in 
August 1998.  The examiner stated that there were no 
degenerative changes or soft tissue calcifications noted, and 
that X-rays of the left shoulder were normal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  In VAOGCPREC 9-98, General Counsel for 
VA held that subject to the limitations of 38 C.F.R. § 4.14 
(1999), which prohibits the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses, a claimant should be compensated for all 
manifestations of a disability to the extent authorized under 
the regulations.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not appear to 
involve limitation of motion and another diagnostic code 
predicated upon limitation of motion may be applicable (e.g., 
Diagnostic Code 5003 or Diagnostic Code 5010), the other 
diagnostic code must be considered.  If the veteran's range 
of motion is inhibited by pain, a compensable rating for 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999) and 38 C.F.R. § 4.59 (1999) would be available.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997); 
VAOPGCPREC 23-97.

Under Diagnostic Code 5202, a 20 percent disability rating 
for the minor upper extremity is warranted for recurrent 
dislocation at the scapulohumeral joint where there are 
frequent episodes and guarding of all arm movements.  A 
rating in excess of 20 percent for the minor extremity 
requires fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, or loss of head (flail shoulder) of 
the humerus.  Diagnostic Code 5202.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

In view of the conflicting clinical data regarding whether 
the veteran's left shoulder is manifested by arthritis, the 
RO must obtain additional medical data to clarify this 
matter.  Additionally, the RO must render a decision as to 
whether arthritis, if confirmed by X-ray findings, is part of 
the service-connected left shoulder disability.  If the 
arthritis cannot be clearly dissociated from the service-
connected left shoulder disability, the RO must then 
determine whether the limitations of 38 C.F.R. § 4.14, which 
prohibits the evaluation of the same manifestation of a 
disability under different diagnoses, precludes the 
assignment of a separate rating based upon findings of 
arthritis and painful motion of the left shoulder.  The 
veteran's left shoulder disability is rated under Diagnostic 
Code 5202, which contemplates recurrent dislocation of the 
shoulder with guarding of all arm movements.  While the 
rating currently assigned under Diagnostic Code 5202 
contemplates guarding of all arm movements, Diagnostic Code 
5202 does not contain criteria for the assignment of a rating 
based upon loss of motion of the shoulder.  Thus, if 
arthritis is present, the availability of a separate rating 
under Diagnostic Codes 5003 and 5010 must be considered.  The 
provisions of Diagnostic Codes 5003 and 5010 must be read in 
conjunction with 38 C.F.R. § 4.59 and the RO must determine 
whether the veteran is entitled to a separate rating based 
upon arthritis and painful motion.  See Degmetich, supra; 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks, 8 Vet. App. at 421.  The 
provisions of 38 C.F.R. § 4.59 and Diagnostic Code 5003 
provide that even if the limitation of motion of the left 
shoulder is noncompensable under Diagnostic Code 5201, a 
rating of 10 percent may be for application if the shoulder 
is affected by painful motion.

In DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), a case 
which also involved a shoulder disability rating, the Court 
expressly held that VA must consider 38 C.F.R. §§ 4.40 and 
4.45.  VA must reconcile the veteran's documented complaints 
of pain on use of his shoulder with these regulations and 
explain how the veteran's pain on use might or might not have 
limited the range of motion of the shoulder.  Even if the RO 
does not find that the veteran is entitled to a separate 
rating based upon arthritis and painful motion, that does not 
relieve the RO of its obligation to provide an adequate 
statement of reasons or bases pertaining to 38 C.F.R. §§ 4.40 
and 4.45.  Determination of whether the application of 
sections 4.40 and 4.45 entitles the veteran to an increased 
rating requires factual findings as to the extent to which 
the veteran's left-shoulder pain and weakness cause 
additional disability beyond that reflected in the measured 
limitation of his left-shoulder motion.  Furthermore, § 4.40 
provides that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss" (emphasis added).  The August 1998 medical examination 
report does not contain sufficient detail regarding the 
effects of pain on the veteran's ability to use his left 
shoulder in order for the Board to determine whether pain 
could significantly limit functional ability during flare-ups 
or when the arm is used repeatedly over a period of time, or 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.

The RO's April 1994 decision also denied the veteran's 
January 1994 claim of entitlement to benefits based on 
individual unemployability (TDIU).  The record reflects that 
the veteran did not initiate an appeal of this issue by 
filing a notice of disagreement specific to the RO's decision 
to deny the TDIU claim.  See 38 C.F.R. §§ 20.200, 20.201 
(1999).  The record reflects, however, that the veteran 
arguably addressed the issue of entitlement to TDIU in his 
substantive appeal (VA Form 9), and his representative raised 
the same issue in its "appellant's brief" dated in October 
1999.  Further, in VAOPGCPREC 6-96, General Counsel for VA 
held that where the appealed "issue" concerns entitlement 
to an increased rating for a service-connected disability, 
the question of whether an increased rating may be warranted 
on a particular basis, including an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1999) or a TDIU rating under 
38 C.F.R. § 4.16(b) (1999), are "subissues" which should be 
addressed if raised.  In this case, the question of 
entitlement to an increased rating under section 3.321(b)(1) 
and section 4.16(b) have been raised and must be considered a 
component of the increased-rating claim.  The RO must provide 
the veteran and his representative with a supplemental 
statement of the case which addresses these "subissues."

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify all health care providers who may 
possess additional records pertinent to his 
claim for an increased evaluation of his left 
shoulder disability.  The RO should request 
and associate with the claims file legible 
copies of treatment reports from all sources 
identified which have not previously been 
secured.

2.  The RO should arrange for the veteran to 
be scheduled for an examination to determine 
the severity of his left shoulder disability 
and to determine whether this disability 
includes arthritis.  The claims file must be 
made available to the examiner prior the 
examination.  X-ray examination and any other 
indicated studies needed to determine whether 
or not arthritis is present in the veteran's 
left shoulder should be conducted.  The 
examiner should provide opinions as to 
whether arthritis of the veteran's left 
shoulder has been established by X-ray 
findings and, if so, whether the arthritis is 
related to the recurrent dislocations of the 
shoulder.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, including functional range 
of motion for the left shoulder, that is, 
that motion the veteran can achieve without 
pain.  Stated differently, all excursion of 
movement of the left shoulder should be 
specifically recorded in numbers of degrees 
and any portion of the arcs of motion which 
are painful should be so designated.  
Additionally, the examiner should provide 
responses to the following questions:

(a)  Does the left shoulder disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the left shoulder disorder cause 
weakened movement, excess fatigability, and 
incoordination, and if so, how do these 
manifestations affect the veteran's ability 
to function?

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the left 
shoulder, the presence and degree of muscle 
atrophy or any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain.

(d)  The examiner should comment on the 
frequency and severity of flare-ups of left 
shoulder symptoms, to include the degree of 
functional loss that is likely to result from 
a flare-up of symptoms or on extended use.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical report to ensure 
that it is responsive to and in complete 
compliance with the directives of this remand 
and if it is not, the RO should implement 
corrective procedures.

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an increased evaluation for 
the left shoulder disability with application 
of 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 
4.59, and VAOPGCPREC 9-98.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a 
supplemental statement of the case which 
addresses the subissues involved in this 
case, including entitlement to more than one 
rating for disabilities of the left shoulder, 
as well as entitlement to an extra-schedular 
rating under section 3.321(b)(1) or a TDIU 
rating under section 4.16(b).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



